Citation Nr: 0512132	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased evaluation for postoperative 
residuals of reconstructive surgery of the anterior cruciate 
ligament with accompanying arthritis, right knee, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991, to include service in the Persian Gulf War, Southwest 
theater of operations, from November 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2004.


FINDINGS OF FACT

The veteran's right knee disability is manifested by pain and 
swelling, with flexion to 85 degrees, and extension to 10 
degrees without instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
reconstructive surgery of the anterior cruciate ligament have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, 5003, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated October 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated September 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The veteran received VA examinations during the course of 
this appeal, most recently in September 2003.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in an April 1992 rating decision, the veteran 
was granted service connection and a 10 percent evaluation 
for a right knee disability.  This decision was based on 
service medical records that indicated that the veteran had a 
right knee injury, probable meniscal tear, in December 1990.  
At the July 1991 VA examination, the veteran stated that his 
knee was often swollen at night and ached, interfering with 
rest.  He reported that during the day he did not notice much 
discomfort while at work.  Examination showed minimal 
swelling in the right knee.  There was no tenderness to 
palpitation, and the knee was not hot.  There was extension 
to 0 degrees, and flexion to 135 degrees.  The X-ray was 
normal.

In November 2001 the veteran underwent reconstructive surgery 
of the right anterior cruciate ligament.

In a January 2002 rating decision, the RO assigned a 100 
percent rating effective from November 5, 29001 to March 31, 
2001 and a 20 percent rating thereafter 

VA treatment reports, from January 2002 to July 2002, 
indicate that the veteran was seen for a painful right knee.  
He was fitted for a brace, and was treated with physical 
therapy.  In January 2002, he had flexion to 120 degrees and 
extension to 8 degrees.  In June 2002, he had flexion to 105 
degrees and extension to 12 degrees, with excellent AP 
stability.  A June 2002 X-ray report indicated that the right 
knee showed no fracture or dislocation, status post anterior 
cruciate ligament (ACL) repair, with metallic screws in the 
tibia and femur.  There was a slight narrowing of the medial 
compartment.  The impression was status post ACL repair 
changes, and minimal narrowing of the medial compartment. 

An October 2002 VA examination indicates that the veteran had 
a history of a torn anterior cruciate ligament on the right 
knee, which was repaired in November 2001.  He continued to 
have pain on a constant basis since the surgery.  He walked 
with a limp, wore a brace, and took pain medications on a 
regular basis.  He stated that his knee stayed swollen pretty 
much all of the time, and he was in constant pain.  He noted 
that he had stiffness of the knee when he sat for more than a 
few minutes.  He reported to have loss of range of motion.  

On examination, there was slight swelling of the right knee.  
There was a healed scar over the patella.  Flexion was to 120 
degrees, and extension to 8 degrees.  There was no 
abnormality, diverse or valgus stress.  No drawer sign or 
McMurray's sign.  There was crepitus with full range of 
motion.  The assessment was post-traumatic arthritis, status 
post anterior cruciate ligament repair with residuals.  

A January 2003 VA surgical orthopedic note indicates that the 
veteran had medial joint-line pain.  X-rays showed medial 
compartment narrowing.  Examination showed a stable knee with 
no effusion, and in excellent position.  The impression was 
adequate stability status post ACL reconstruction, and 
progressive degenerative joint disease of the right knee.  

A July 2003 VA surgical orthopedic note indicates that the 
veteran was seen for a follow-up of a right ACL 
reconstruction and degenerative arthritis of the right knee.  
He reported having good days and bad days, with symptoms at 
times.  He stated that he was working approximately 72 hours 
a week as a meat cutter, was on his feet, and was using anti-
inflammatory medications.  The physical exam was unchanged 
from January 2003.

A September 2003 VA examination indicates that the veteran 
stated that his right knee condition had become worse.  He 
had an ACL tear about 13 years prior, which was repaired in 
November 2001.  The veteran reported that the pain in his 
knee had become progressively worse, he walked with a severe 
limp, and wore a brace for relief of the pain.  He denied 
that the knee gave way or locked.  He stated that the pain 
was worse on getting up in the morning and after sitting for 
more than 15 to 20 minutes.  He had to apply heat to loosen 
up his knee so that he could ambulate.  He stated that he was 
advised that he would probably need a total knee replacement 
in the future.  

The examiner indicated that more than fatigability and lack 
of endurance, the problem was that following rest the knee 
was extremely painful.  The veteran described the intensity 
of the pain as a 6 or 7 out of 10.  The veteran denied 
locking or giving way of the knee.  He stated that swelling 
was constant, but there was no heat or redness.  The veteran 
reported taking ibuprofen for the pain.  He stated that the 
pain was constant, and recurred daily, with no specific 
instances of flare-ups.  A brace was used regularly.  There 
was no dislocation or recurrent subluxation.  There were no 
symptoms of inflammatory arthritis.  The veteran reported 
that by using heat and medication, he was able to work 
without having to miss days at work.  He noted that his daily 
activities were severely interrupted, and he was unable to do 
any kind of work, odd jobs around the house, or active sports 
because of his knee problem.  

On examination, it was noted that the veteran walked with a 
marked limp favoring the right leg.  Using a goniometer, the 
veteran had flexion to 85 degrees, both passively and 
actively, and extension limited to 10 degrees.  There was no 
specific difference in movement against gravity or strong 
resistance, but more pain was caused.  It was noted that pain 
occurred only at the maximum range of motion.  It was noted 
that after sitting for a long period of time, or in the 
morning, the veteran had more pain on motion, and perhaps a 
10-degree increase of limited flexion, but that conclusion 
was based on speculation.  There was mild generalized 
swelling around the patella, but no specific tenderness, 
weakness, redness, heat or abnormal movement.  Callosities or 
breakdown of the shoes were not noted.  There was no 
ankylosis.  X-ray showed no acute bony process, ACL repair, 
soft tissues were negative, and no joint effusion was 
present.  The diagnosis was status postoperative anterior 
cruciate ligament repair.  

A letter dated April 2004 was submitted by a co-worker of the 
veteran.  The co-worker indicated that she had worked with 
the veteran for approximately two years.  She noted that she 
had noticed an increase in his pain and difficulty moving, 
walking, kneeling, and standing.  She judged his pain by the 
expression on his face, including wincing and a drawn look.  
She noted that his limp had dramatically increased.  

At the May 2004 videoconference hearing, the veteran 
testified in pertinent part that cold temperatures were very 
aggravating to his knee.  He noted that his knee would pop if 
he put his full weight on it.  He stated that he could not 
run or bend down.  He reported that his work involved 
unloading trucks, and some heavy lifting.  He noted that his 
knee did not affect his driving a vehicle.  He stated that he 
avoided steps and walked up ramps instead.  He reported that 
he always had pain and swelling.  He denied having fluid on 
the knee.  He noted that his knee was stable, and did not 
lock.  He reported having limited extension.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 20 percent rating for the veteran's 
right knee disability in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5257.  Under this regulatory 
provision, knee impairment with recurrent subluxation and 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  This is the maximum rating possible under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5258.

Traumatic arthritis is rated under degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5003.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, including recurrent subluxation or 
lateral instability. When slight a rating of 10 percent is 
provided. When moderate a rating of 20 percent is provided. 
When severe, a rating of 30 percent is warranted.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 6 
Vet. App. 259 (1994).

A precedent opinion of VA General Counsel, VAOPGCPREC 9-2004 
(9/17/04), held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examination upon 
which a rating decision is based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As to ratings under the limitation of motion codes, 
Diagnostic Codes 5260 and 5261, the September 2003 VA 
examination indicates that there was decreased range of 
motion in the right knee, with extension limited to 10 
degrees.  This limitation of motion warrants does not warrant 
a rating in excess of 20 percent under Diagnostic Code 5261.  
The veteran also had flexion to 85 degrees.  This limitation 
of motion does not warrant a compensable rating under 
Diagnostic Code 5260.  Because there is no evidence of 
compensable limitation of flexion, a separate rating under 
Diagnostic Code 5260, as contemplated by VAOPGCPREC 9-2004, 
is not warranted.  

As to Diagnostic Code 5257, the October 2002 VA examination 
and the January and July 2003 outpatient reports indicate 
that the knee was stable.  Also, during the September 2003 VA 
examination the veteran reported no problems with his knee 
giving away and the examination showed no dislocation or 
recurrent subluxation of the right knee.  Thus a separate 
compensable rating is not warranted under diagnostic Code 
5257

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The VA examiner indicated 
in September 2003 that more than fatigability and lack of 
endurance, the problem was that following rest the knee was 
extremely painful.  In order to warrant a 30 percent rating 
under Diagnostic Codes 5260 and 5261, there must be the 
equivalent of limitation of flexion to 45 degrees or 
extension to 20 degrees.  In view of the moderate limitation 
of motion finding, the Board concludes that the degree of 
functional impairment due to pain as contemplated in the 
Deluca case is included in the current 20 percent rating.  
The Board points that the 20 percent rating is the equivalent 
of extension to 15 degrees.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to increased evaluation for postoperative 
residuals of reconstructive surgery on the anterior cruciate 
ligament with accompanying arthritis, right knee, is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


